Order and judgment (one paper), Supreme Court, New York County (Barbara Jaffe, J.), entered May 18, 2011, which denied the petition to annul respondent New York City Department of Housing Preservation and Development’s (HPD) determination, dated June 15, 2010, terminating petitioner’s Section 8 rent subsidy on the ground that she had misrepresented her household income on recertification applications, and dismissing the proceeding brought pursuant to CPLR article 78, unanimously affirmed, without costs.
The termination of petitioner’s Section 8 rent subsidy was not “so disproportionate to the offense, in the light of all the circumstances, as to be shocking to one’s sense of fairness” (see Matter of Pell v Board of Educ. of Union Free School Dist. No. 1 of Towns of Scarsdale & Mamaroneck, Westchester County, 34 NY2d 222, 233 [1974] [internal quotation marks omitted]; Matter of Alarape v New York City Dept. of Hous. Preserv. & Dev., 55 AD3d 316 [2008], lv denied 12 NY3d 801 [2009]).
Petitioner failed to preserve her argument that the termination of her Section 8 rent subsidy was contrary to HPD’s administrative plan, as she never asserted this claim at the agency level (see Matter of Melendez v Cestero, 79 AD3d 603, 603 [2010]). As an alternative holding, we conclude that HPD’s *614determination was in accordance with the administrative plan, since the documents petitioner submitted in connection with the pretermination conference confirmed that she did not comply with the requirement to report all household income (id. at 603-604). Concur — Tom, J.P., Andrias, Renwick, DeGrasse and Abdus-Salaam, JJ. [Prior Case History: 2011 NY Slip Op 31258(U).]